Citation Nr: 0927964	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-39 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In December 2007, the Board remanded the claim for additional 
evidentiary development.  It has now been returned for 
further appellate consideration.  


FINDING OF FACT

It is just as likely as not the Veteran has PTSD as a result 
of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5102, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Vietnam.  For the reasons set forth below, the 
Board finds that the evidence supports his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires: [1] a current medical 
diagnosis of this condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV) (presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

There are various psychiatric diagnoses of record, to include 
private treatment records in 1999, which reflect mixed 
adjustment disorder, anxiety, and depressed mood, and records 
from 2001 which show treatment for severe depression.  VA 
records from 2002 to the present day show diagnosis of PTSD.  

As reflected above, the Veteran has the required DSM-IV 
diagnosis of PTSD based on in-service stressors involving 
enemy attacks while serving in Vietnam.  Since the record 
contains a current medical diagnosis of PTSD, which, again, 
according to Cohen v. Brown, 10 Vet. App. 128 (1997), was 
presumably in accordance with DSM-IV both in terms of the 
adequacy and sufficiency of the stressors claimed, the first 
requirement for establishing entitlement to service 
connection for PTSD has been satisfied.  Consequently, 
resolution of this case turns on whether there also is 
credible supporting evidence that a claimed in-service 
stressor actually occurred, and, if so, whether there is 
medical evidence of a causal relationship between the 
Veteran's PTSD and the verified in-service stressor.  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f).

On the above mentioned treatment reports and in other 
statements and questionnaires of record, the Veteran alleges 
inservice stressors, to include serving two tours in Vietnam 
as a bomb coordinator.  He said that he witnessed deaths and 
near misses from artillery fire and missile explosions.  He 
described being in South Vietnam in 1966 and 1967.  When 
first entering South Vietnam in June 1966, he recalled a 
bumpy landing due to enemy weapons fire on his plane.  He 
also recalled mortar attacks the first night which woke them 
up in the barracks.  The impact of the explosions rocked 
their beds.  He recalled seeing dead bodies during his time 
during active service.  In one document, the Claimant 
provided numerous names of others who he said experienced 
these inservice stressors as well, as they were there with 
him.  

In this case, there is no conclusive evidence that the 
Veteran engaged in combat with an enemy force while in 
Vietnam.  His service personnel records (SPRs) show that he 
served in Vietnam and was awarded the Vietnam Service Medal.  
However, he was not awarded the Combat Infantryman Badge, the 
Purple Heart Medal, or any other award associated with valor 
or heroism shown while engaged with an enemy force.  In fact, 
there is no indication in his service records of 
participation in campaigns, and his military records show 
that he served as a date computer specialist.  So there is no 
evidence confirming his involvement in combat while serving 
in Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the 
Veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Evidence in this case acknowledges that the Veteran probably 
experienced various stressors in service, which underlie his 
present diagnosis of PTSD.  In a September 2008 report, the 
U.S. Center for Unit Records Research (CURR) was unable to 
verify a June 1966 attack on the specific base as reported by 
the Veteran.  It was noted, however, that there was an attack 
in December 1966 at Tan Son Hnut Air Base in December 1966 in 
which the base received 33 rounds of hostile fire with 30 
wounded in action and with 20 aircraft damaged.  

Since this attack verification is generally consistent with 
the Veteran's statements, including the general location and 
approximate date, it is at least as likely as not that he was 
present during the attack.  It is known that he was in 
Vietnam in late 1966.  It is also significant that he 
provided excessive detail in his statements as to the alleged 
inservice stressors and provided numerous names of others who 
were present with him.  In other words, although not every 
detail of the incident(s) has been confirmed, such as the 
names of casualties, verification of rocket attacks, and 
enemy fire, the evidence of record strongly suggests that he 
was indeed exposed at least some of the alleged events.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board 
notes that there need not be corroboration of every detail of 
his participation.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

Finally, there is medical evidence of a causal relationship 
between his current symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f); See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board 
finds that numerous VA physicians have reported that the 
Veteran has PTSD, based on the stressors as described above.  
The Board finds that this is highly probative evidence of a 
positive nexus to an in-service PTSD stressor.  

In conclusion, the Board finds that with all resolution of 
reasonable doubt resolved in the Veteran's favor, the 
evidence shows that he has a confirmed diagnosis of PTSD 
based on verified stressors he experiences in service.  
According, service connection for PTSD is warranted.  In 
light of the favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
veteran with his claim pursuant to the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Even were the 
Board to assume for the sake of argument there has not been 
VCAA compliance, this is inconsequential because the veteran 
is still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to harmless error.  38 
C.F.R. § 20.1102 (2008).


ORDER

The claim for service connection for PTSD is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


